Order, Supreme Court, Bronx County (Anne Targum, J.), entered April 12, 1999, which granted defendant 2100 Park Associates’ motion to dismiss the complaint as time-barred, unanimously affirmed, without costs.
*288The determination in the appealed order that plaintiffs action was time-barred, was not made in violation of the law of the case doctrine. Defendant 2100 Park Associates’ original motion to dismiss the complaint on the grounds, inter alia, that it was barred by the Statute of Limitations was denied on the procedural ground that defendant’s counsel failed to appear for oral argument, and not on the merits. Defendant promptly moved again for the same relief, but the court failed to address that portion of the motion that sought dismissal of the complaint as barred by the Statute of Limitations. Defendant’s third motion for the same relief sought a ruling of the still pending issue, and the presently appealed order, entered April 12, 1999, constituted the first resolution on the merits of defendant’s Statute of Limitations defense. Concur— Rosenberger, J. P., Andrias, Wallach, Lerner and Buckley, JJ.